        Case 2:20-cr-00092-SSV-KWR Document 6 Filed 09/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                                        CRIMINAL NO. 20-92
  VERSUS                                                          SECTION “R”
  CORNELIUS GARRISON (SMS)                                        VIOLATION:
  DONIESHA GIBSON (SMS)                                           18 U.S.C. § 371
  CHANDRICKA BROWN (SMS)                                          18 U.S.C. § 1341
  ISHAIS PRICE (SMS)                                              18 U.S.C. § 2
  AISHA THOMPSON (SMS)
  DEWAYNE COLEMAN (CAPIAS)
  DONISESHA LEE (SMS)
  DONREION LEE (SMS)
  ERIA LEE THOMPSON (SMS)

                            NOTICE OF ARRAIGNMENT

 Take Notice that this criminal case has been set for OCTOBER 5, 2020 at 2:00 p.m. before
 CRIMINAL DUTY MAGISTRATE DONNA PHILLPS CURRAULT, Hale Boggs Federal
 Building, 500 Poydras Street, New Orleans, LA 70130.
              **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

      PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
      AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.




Date: September 21, 2020                                CAROL L. MICHEL
                                                        Clerk of Court
TO:                                                     United State District Court
CORNELIUS GARRISON                                      Eastern District of Louisiana
New Orleans, LA 70112
                                                        by:      Jay Susslin
COUNSEL FOR GARRISON:                                            Case Manager
Claude Kelly, Federal Public Defender
500 Poydras Street, Room B318                           AUSA BRIAN KLEBBA
New Orleans, La 70130                                   New Orleans, LA 70130
Email: claude_kelly@fd.org                              Email: brian.klebba@usdoj.gov

DONIESHA GIBSON                                         U.S. Probation/Pretrial Officer
New Orleans, LA 70122
                                                        JUDGE VANCE
COUNSEL FOR GIBSON:
P. Lindsey Williams                                     MAGISTRATE
631 St. Charles Ave
New Orleans, LA 70130                                   FOREIGN LANGUAGE
Email: plwlaw@gmail.com                                 INTERPRETER: NONE
         Case 2:20-cr-00092-SSV-KWR Document 6 Filed 09/21/20 Page 2 of 3




Page 2

CHANDRICKA BROWN
Slidell, LA 70458

COUNSEL FOR BROWN:




ISHAIS PRICE
New Orleans, LA 70113

COUNSEL FOR PRICE:
Kevin Kelly
909 Poydras Street, Suite 2270
New Orleans, LA 70112
Email: kevin_v_kelly@yahoo.com

AISHA THOMPSON
New Orleans, LA 70117

COUNSEL FOR AISHA THOMPSON:




DEWAYNE COLEMAN
Marrero, LA 70072

COUNSEL FOR COLEMAN:




DONISESHA LEE
Harvey, LA 70058


COUNSEL FOR DONISESHA LEE:
         Case 2:20-cr-00092-SSV-KWR Document 6 Filed 09/21/20 Page 3 of 3




Page 3


DONREION LEE
Harvey, LA 70058

COUNSEL FOR DONREION LEE:
Federal Public Defender’s Office




ERICA LEE THOMPSON
Harvey, LA 70058

COUNSEL FOR ERICA LEE THOMPSON:
Robert Toale
505 Weyer St.
Gretna, LA 70053
Email: toalebooth@aol.com
